DETAILED ACTION
Response to Amendment
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckem (EP 2,801,841) in view of Bridges (DE 11-2012-001709).
Regarding Claims 1 and 10, Boeckem teaches an apparatus and method for determining at least one spatial position and orientation of at least one tracked measuring device [0043; 0046-7; 0058; 0061; 0064; 0073-76], the apparatus comprising: at least one light detection and ranging (LIDAR) unit having at least one measurement channel [0029; 0041; 0046; 0050; 0055; 0061], the at least one measurement channel being configured to generate at least one measurement signal [0029; 0041; 0046; 0050; 0055; 0061]; and at least one control and evaluation unit including at least one reception unit configured to receive data from the at least one tracked measuring device in wireless fashion [0029; 0041; 0046; 0050; 0055; 0061; 0064; 0073-76]; the LIDAR unit being configured to generate at least one LIDAR signal for the at least one measurement signal and to transfer said at least one LIDAR signal to the at least one control and evaluation unit [0029; 0041; 0046; 0050; 0055; 0061; 0064; 0073-76]. Boeckem broadly teaches  the apparatus having at least one synchronization channel integrated at least in part into the at least one measurement channel of the LIDAR unit [0034; 0080], the at least one synchronization channel being configured to determine at least one synchronization information item [0034; 0080]; and the at least one control and evaluation unit being configured to temporally synchronize the data of the at least one tracked measuring device and the at least one LIDAR signal by taking into account the at least one synchronization information item [0034; 0080]. Bridges teaches the apparatus having at least one synchronization channel integrated at least in part into the at least one measurement channel of the LIDAR unit [0012; 0076; 0102], the at least one synchronization channel being configured to determine at least one synchronization information item [0012; 0076; 0102]; and the at least one control and evaluation unit being configured to temporally synchronize the data of the at least one tracked measuring device and the at least one LIDAR signal by taking into account the at least one synchronization information item [0012; 0076; 0102]. It would have been obvious to modify the system and method of Boeckem to include a synchronization channel to perform time synchronization to improve the accuracy and precision of the lidar distance measurement.
Regarding Claim 2, Boeckem does not explicitly teach – but Bridges teaches wherein the at least one synchronization information item includes an information item about a modulation of at least one illumination light beam [0101-2; 0107-08; 0125]. It would have been obvious to modify the system and method of Bockem to include a synchronization channel to perform time synchronization with modulating to improve the accuracy and precision of the lidar distance measurement, and increase validity by rejecting interference or crosstalk. 
Regarding Claim 3, Boeckem also teaches wherein: the at least one illumination light beam is an illumination light beam of the LIDAR unit, and/or the at least one illumination light beam is a separate light beam, which has a light path identical to the illumination light beam of the LIDAR unit [0034; 0046-55; 0080]. Bridges additionally teaches this limitation in [0076; 0101-2; 0107-08; 0125].
Regarding Claim 4, Boeckem does not explicitly teach – but Bridges teaches wherein the modulation of the at least one illumination light beam is an amplitude modulation [0101; 0107-08; 0125]. It would have been obvious to modify the system and method of Boeckem to include a synchronization channel to perform time synchronization with modulating to improve the accuracy and precision of the lidar distance measurement, and increase validity by rejecting interference or crosstalk.
Regarding Claim 5, Boeckem also teaches at least one detector arranged on the at least one tracked measuring device and configured to determine information items about the modulation of the at least one illumination light beam [0034; 0041; 0046-55; 0061; 0064; 0073-76; 0080]. Bridges additionally teaches this limitation in [0076; 0101-2; 0107-08; 0125].
Regarding Claim 6, Boeckem also teaches wherein the at least one synchronization information item includes an information item about a modulation of at least one light beam propagating from the at least one tracked measuring device to the LIDAR unit [0034; 0041; 0046-55; 0061; 0064; 0073-76; 0080]. Bridges additionally teaches this limitation in [0076; 0101-2; 0107-08; 0125].
Regarding Claim 7, Boeckem also teaches a plurality of illumination devices arranged on the at least one tracked measuring device and configured to generate a plurality of light beams that propagate from the at least one tracked measuring device to the LIDAR unit [0034; 0041; 0046-55; 0061; 0064; 0073-76; 0080]. Bridges additionally teaches this limitation in [0076; 0101-2; 0107-08; 0125].
Regarding Claim 7, Boeckem also teaches wherein the LIDAR unit is configured to receive the plurality of light beams propagating from the at least one tracked measuring device to the LIDAR unit and to determine an information item about a modulation of light beams propagating from the at least one tracked measuring device to the LIDAR unit [0034; 0041; 0046-55; 0061; 0064; 0073-76; 0080]. Bridges additionally teaches this limitation in [0076; 0101-2; 0107-08; 0125].
Regarding Claim 9, Boeckem also teaches wherein: the at least one tracked measuring device includes a plurality of modulable markers, each of the plurality of modulable markers is configured to influence a light beam reflected to the LIDAR unit from the respective modulable marker such that a temporal relationship is generated between the LIDAR unit and the at least one tracked measuring device [0034-36; 0041; 0048; 0063-66]. Bridges additionally teaches this limitation in [0107-09; 0111; 0125; 0149; 0152; 0161; 0164; 0199; 0212-15].


Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of independent Claim 1 follows. The preamble states limitations about “spatial position and orientation” of at least one tracked measuring device, but the body of the claim states no details about the tracked object at all. The 1st limitation (at least one LIDAR unit), is a generic limitation that is inherent for LIDAR units – it measures distance. The 2nd limitation (at least one control and evaluation unit) is non-specific as to what it actually controls, but apparently has a generic wireless receiver included. Any type of wireless communication receiver would read on this limitation. The 3rd limitation (generate at least one LIDAR signal) appears to merely state what is already known about LIDAR units – that there are some electronics present to convert received light to an electrical signal, as these are required for LIDAR units to work. The 4th limitation (at least one synchronization channel integrated) is non-specific as to what type or what method the apparatus is synchronized. Any type of synchronization as a result of feedback, a control signal, a time stamp, a timing signal, etc. would read on this limitation. The 5th/last limitation (control and evaluation unit… to temporally synchronize) uses the extremely broad phrase “taking into account” without any details. All this appears to mean is that some type of information is received and used for synchronization – nothing more. 
In response to applicant’s arguments on Page 3 of the response filed 28 September 2022, this appears to be a statement attempting to disqualify the prior art as irrelevant, or performing other tasks or having other capabilities different from the applicant’s claimed invention. Primary reference Boeckem may have a different intended use, but it does teach a laser tracker with target detecting unit for orientation – thus is relevant prior art. Secondary reference Bridges teaches synchronization using several methods, but primarily focuses on trigger pulses. As such, the combination of Boeckem and Bridges teaches each and every limitation of Independent Claim 1. 
In response to applicant's argument on Page 4 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “direct synchronization of the firing frequency”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645